Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 01/20/2021 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claim 1.  The examiner respectfully disagrees.  Cheng et al. (figure 1) teaches wherein the liquid crystal prism is configured to adjust a deflection angle of the light emitted from the backlight source traveling between the first substrate and the second substrate such that the light emitted from the backlight source is totally-reflected at a light exit face of the display device or exits from the light exit face of the display device and wherein the liquid crystal prism is configured to have a first operation state in which the light emitted by the backlight source is entirely incident onto the light exit face of the display device at an incident angle greater than or equal to a total reflection critical angle after it has been deflected by the liquid crystal prism and a second operation state in which the light emitted by the backlight source is entirely incident onto the light exit face of the display device at an incident angle less than the total reflection critical angle after it has been deflected by the liquid crystal prism.  In addition, Cheng et al. (figure 1) teaches wherein the light emitted by the backlight source has an incidence angle in a range from 55 degrees to 60 degrees when the light is incident onto the second substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective Cheng et al. in order to achieve a liquid crystal display device having wide viewing angle characteristics.
The limitation, “adjust a deflection angle of the light emitted from the backlight source traveling between the first substrate and the second substrate such that the light emitted from the backlight source is totally-reflected at a light exit face of the display device or exits from the light exit face of the display device and configured to have a first operation state in which the light emitted by the backlight source is entirely incident onto the light exit face of the display device at an incident angle greater than or equal to a total reflection critical angle after it has been deflected by the liquid crystal prism and a second operation state in which the light emitted by the backlight source is entirely incident onto the light exit face of the display device at an incident angle less than the total reflection critical angle after it has been deflected by the liquid crystal prism; wherein the light emitted by the backlight source has an incidence angle in a range from 55 degrees to 60 degrees when the light is incident onto the second substrate” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Cheng et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0013123) in view of Cheng et al. (US 2012/0307178); further in view of Nakano et al. (US 2006/0038938).
Regarding claim 1, Park et al. (figures 1-2) discloses a display device, comprising: 
a display panel comprising a first substrate, a second substrate and a liquid crystal arranged between the first substrate and the second substrate; and 
a backlight source (10) configured to emit a light which is incident onto the second substrate at an oblique angle; and
no polarizer is provided on a side of the liquid crystal display opposite to the backlight source.
Park et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Park et al.
Cheng et al. (figure 1) teaches wherein the liquid crystal prism is configured to adjust a deflection angle of the light emitted from the backlight source traveling between the first substrate and the second substrate such that the light emitted from the backlight source is totally-reflected at a light exit face of the display device or exits from the light exit face of the display device and wherein the liquid crystal prism is configured to have a first operation state in which the light emitted by the backlight source is entirely incident onto the light exit face of the display device at an incident angle greater than or equal to a total reflection critical angle after it has been deflected by the liquid crystal prism and a second operation state in which the light emitted by the backlight source is entirely incident onto the light exit face of the display device at an incident angle less than the total reflection critical angle after it has been deflected by the liquid crystal prism.  In addition, Cheng et al. (figure 1) teaches wherein the light emitted by the backlight source has an incidence angle in a range from 55 degrees to 60 degrees when the light is incident onto the second substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Cheng et al. in order to achieve a liquid crystal display device having wide viewing angle characteristics.
The limitation, “adjust a deflection angle of the light emitted from the backlight source traveling between the first substrate and the second substrate such that the light emitted from the backlight source is totally-reflected at a light exit face of the display device or exits from the light exit face of the display device and configured to have a first operation state in which the light emitted by the backlight source is entirely incident onto the light exit face of the display device at an incident angle greater than or equal to a total reflection critical angle after it has been deflected by the liquid crystal prism and a second operation state in which the light emitted by the backlight source is entirely incident onto the light exit face of the display device at an incident angle less than the total reflection critical angle after it has been deflected by the liquid crystal prism” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Cheng et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does 

One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Nakano et al. (figures 1-2) teaches wherein the display panel further comprises a black matrix (30) arranged on a surface of the second substrate facing towards the liquid crystal prism and the black matrix is configured to limit a light incidence region on the second substrate for the light emitted by the backlight source.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Nakano et al. in order to prevent a variation in a display color although positional deviation occurs between colored layers having different colors when the colored layers are laminated to form a light-shielding layer.
Regarding claim 2, Cheng et al. (figure 1) discloses wherein the liquid crystal prism is further configured to have a third operation state in which one part of the light emitted by the backlight source is incident onto the light exit face of the display device at an incident angle greater than or equal to the total reflection critical angle after it has been deflected by the liquid crystal prism while the other part of the light emitted by the backlight source is incident onto the 
The limitation, “wherein the liquid crystal prism is further configured to have a third operation state in which one part of the light emitted by the backlight source is incident onto the light exit face of the display device at an incident angle greater than or equal to the total reflection critical angle after it has been deflected by the liquid crystal prism while the other part of the light emitted by the backlight source is incident onto the light exit face of the display device at an incident angle less than the total reflection critical angle after it has been deflected by the liquid crystal prism” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Cheng et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 3, Cheng et al. (figure 1) discloses wherein the backlight source is arranged to face towards a surface of the second substrate away from the first substrate. 
Regarding claim 4, Cheng et al. (figure 1) discloses wherein the liquid crystal prism comprises a liquid crystal layer, and a first electrode and a second electrode insulated from each other (22a and 22b). 
Regarding claim 5, Cheng et al. (figure 1) discloses wherein the first electrode and the second electrode are arranged on two opposite sides of the liquid crystal layer respectively. 
Regarding claim 8, Cheng et al. (figure 1) discloses wherein the light emitted by the backlight source is linearly polarized.
Regarding claim 11, Nakano et al.
Regarding claim 12, Nakano et al. (figures 1-2) teaches wherein the first substrate in the display device has a greater refractive index than external environmental medium in contact with the display device (air and glass or plastic; see at least paragraph 0042).
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. in view of Cheng et al. and Nakano et al.; further in view of Inoue et al. (US 2012/0033159).
Regarding claims 6-7, Park et al. as modified by Cheng et al. and Nakano et al. teaches the limitations as shown in the rejection of claim 4 above.  However, Park et al. as modified by Cheng et al. and Nakano et al. is silent regarding the width of the pixel electrode.  Inoue et al. (in at least paragraphs 0092 and 0101) teaches wherein the first electrode is a planar electrode and the second electrode comprises a plurality of strip electrodes and wherein each of the plurality of strip electrodes has a width of 2.5 .mu.m in a direction parallel to a surface of the second substrate and a strip electrode gap of 3.5 .mu.m is provided between two adjacent strip electrodes; and the liquid crystal layer has a thickness less than 10 .mu.m.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by Inoue et al. achieve a liquid crystal display device having wide viewing angle characteristics.
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. in view of Cheng et al. and Nakano et al.; further in view of Stephanou et al. (US 2013/0136280).
Regarding claim 10, Park et al. as modified by Cheng et al. and Nakano et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Park et al. as modified by Cheng et al. and Nakano et al. is silent regarding a frosted film is arranged on a surface of the first substrate away from the second substrate.  Stephanou et al. (figures 1-9B) teaches a frosted film is arranged on a surface of the first substrate away from the second substrate (see at least paragraph 0071).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle as taught by Stephanou et al. in order to achieve a display device having low cost, small size, low profile, and low power consumption.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871